      Case 1:20-cv-00058-DMT-CRH Document 21 Filed 11/10/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Shane Sligar,                              )
                                           )
                Plaintiff,                 )      ORDER FOR STATUS CONFERENCE
                                           )
       vs.                                 )
                                           )
DCT Energy Services, LLC , and Petro       )      Case No. 1:20-cv-058
Harvester Operating Company, LLC,          )
                                           )
                Defendants.                )


       The court shall hold a status conference with the parties by telephone on April 8, 2021,

at 9:00 AM. To participate in the conference, the parties shall call (877) 810-9415 and enter

access code 8992581.

       IT IS SO ORDERED.

       Dated this 10th day of November, 2020.

                                                  /s/ Clare R. Hochhalter
                                                  Clare R. Hochhalter, Magistrate Judge
                                                  United States District Court
